Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 1 of 45 PageID: 18817




   John L. Hardiman (pro hac vice)
   Brian T. Frawley
   Michael P. Devlin (pro hac vice)
   SULLIVAN & CROMWELL LLP
   125 Broad Street
   New York, New York 10004-2498
   Tel: (212) 558-4000
   Fax: (212) 558-3588

   Attorneys for Defendant Judy Brown


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   ROOFERS’ PENSION FUND, Individually     )
   and On Behalf of All Others Similarly   )   Civil Action No. 2:16-cv-02805-MCA-LDW
   Situated,                               )
                                           )   ECF Case
                         Plaintiffs,       )   Document Electronically Filed
                                           )
             v.                            )
                                           )
   PERRIGO COMPANY PLC, et al.,            )
                                           )
                         Defendants.       )



                  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
                  JUDY BROWN’S MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 2 of 45 PageID: 18818




                                                     TABLE OF CONTENTS
                                                                                                                                      Page

   PRELIMINARY STATEMENT ..................................................................................................1

   BACKGROUND ............................................................................................................................3

   ARGUMENT ................................................................................................................................22

   I.        PLAINTIFFS’ CLAIMS AGAINST MS. BROWN BASED ON HER
             STATEMENT ABOUT OMEGA MUST BE DISMISSED .........................................24

             A.         Plaintiffs Have No Evidence That Ms. Brown’s June 23, 2015
                        Statement Was False ..............................................................................................24

             B.         Plaintiffs Have No Evidence That Ms. Brown Acted with Scienter......................25

   II.       PLAINTIFFS’ CLAIMS AGAINST MS. BROWN BASED ON HER
             STATEMENTS ABOUT GENERIC DRUG PRICES MUST BE
             DISMISSED......................................................................................................................32

             A.         Plaintiffs Have No Evidence That Ms. Brown Acted with Scienter When
                        She Spoke about Generic Drug Prices ...................................................................32

             B.         At Least Five of Ms. Brown’s Alleged Misstatements About Generic Drug
                        Prices Are Inactionable ..........................................................................................38

   III.      THE CONTROL PERSON CLAIM AGAINST MS. BROWN MUST BE
             DISMISSED......................................................................................................................39

   CONCLUSION ............................................................................................................................40
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 3 of 45 PageID: 18819




                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)

   Cases

   In re Aetna Inc.,
       2001 WL 20928 (E.D. Pa. Jan. 4, 2001) ..................................................................................27

   In re Anadigics, Inc., Securities Litigation,
       2011 WL 4594845 (D.N.J. Sept. 30, 2011) .............................................................................32

   Bell v. City of Philadelphia,
       275 F. App’x 157 (3d Cir. 2008) .............................................................................................31

   In re Bio-Technology General Corp. Securities Litigation,
       380 F. Supp. 2d 574 (D.N.J. 2005) ..........................................................................................29

   Belmont v. MB Investment Partners, Inc.,
      708 F.3d 470 (3d Cir. 2013)...............................................................................................23, 40

   In re Bristol-Myers Squibb Securities Litigation,
       2005 WL 2007004 (D.N.J. Aug. 17, 2005) .......................................................................26, 27

   In re Celgene Corp. Securities Litigation,
       2019 WL 6909463 (D.N.J. Dec. 19, 2019) ..............................................................................37

   City of Edinburgh Council v. Pfizer, Inc.,
       754 F.3d 159 (3d Cir. 2014)...............................................................................................23, 40

   DeRobbio v. Harvest Communities of Sioux City, Inc.,
      2002 WL 31947203 (D.N.J. Oct. 30, 2002).............................................................................30

   In re Digital Island Securities Litigation,
       357 F.3d 322 (3d Cir. 2004).....................................................................................................22

   Fan v. StoneMore Partners LP,
      927 F.3d 710 (3d Cir. 2019)...............................................................................................23, 24

   Fleming v. Impax Labs. Inc.,
      2018 WL 4616291 (N.D. Cal. Sept. 7, 2018) .............................................................. 33-34, 37

   Fosbre v. Las Vegas Sands Corp.,
      2017 WL 55878 (D. Nev. Jan. 3, 2017) ...................................................................................29

   Glover v. DeLuca,
      2006 WL 2850448 (W.D. Pa. Sept. 29, 2006) .........................................................................29

                                                                   -ii-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 4 of 45 PageID: 18820




   Hall v. Johnson & Johnson,
      2019 WL 7207491 (D.N.J. Dec. 27, 2019) ..............................................................................36

   In re Ikon Office Solutions, Inc.,
       277 F.3d 658 (3d Cir. 2002)............................................................................................. passim

   In re Ikon Office Solutions, Inc. Securities Litigation,
       131 F. Supp. 2d 680 (E.D. Pa. 2001) .......................................................................................23

   In re Interpool, Inc. Securities Litigation,
       2005 WL 2000237 (D.N.J. Aug. 17, 2005) .............................................................................26

   Janus Capital Group, Inc. v. First Derivative Traders,
      564 U.S. 135 (2011) ...................................................................................................................1

   In re Level 3 Communications, Inc. Securities Litigation,
       2010 WL 5129524 (D. Colo. Dec. 10, 2010)...........................................................................28

   In re Level 3 Communications, Inc. Securities Litigation,
       667 F.3d 1331 (10th Cir. 2012) ...............................................................................................29

   Lovallo v. Pacira Pharmaceuticals, Inc.,
      2015 WL 7300492 (D.N.J. Nov. 18, 2015) .......................................................................38, 39

   In re Merck & Co., Inc. Securities, Derivative & ERISA Litigation,
       2012 WL 3779309 (D.N.J. Aug. 29, 2012) .............................................................................40

   In re Merck & Co., Inc. Securities, Derivative & “ERISA” Litigation,
       2015 WL 2250472 (D.N.J. May 13, 2015) ..................................................................24, 30, 32

   In re NAHC, Inc. Securities Litigation,
       306 F.3d 1314 (3d Cir. 2002)...................................................................................................25

   OFI Risk Arbitrages v. Cooper Tire & Rubber Co.,
     2015 WL 4036179 (D. Del. July 1, 2015) ...............................................................................30

   P. Schoenfeld Asset Management L.L.C. v. Cendant Corp.,
       47 F. Supp. 2d 546 (D.N.J. 1999) ............................................................................................23

   Roofers’ Pension Fund v. Papa,
      2018 WL 3601229 (D.N.J. July 27, 2018)....................................................................... passim

   Shogen v. Global Aggressive Growth Fund, Ltd.,
      2007 WL 1237829 (D.N.J. Apr. 26, 2007) ....................................................................2, 23, 26

   Tse v. Ventana Medical Systems, Inc.,
      123 F. Supp. 2d 213 (D. Del. 2000) ...................................................................................24, 29



                                                                     -iii-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 5 of 45 PageID: 18821




   Utesch v. Lannett Co.,
      316 F. Supp. 3d 895 (E.D. Pa. 2018) ...........................................................................35, 36, 37

   Utesch v. Lannett Co.,
      385 F. Supp. 3d 408 (E.D. Pa. 2019) .......................................................................................35

   In re ValueVision International Inc. Securities Litigation,
       896 F. Supp. 434 (E.D. Pa. 1995) ............................................................................................23

   The Winer Family Trust v. Queen,
      2004 WL 2203709 (E.D. Pa. Sept. 27, 2004) ..........................................................................28

   The Winer Family Trust v. Queen,
      503 F.3d 319 (3d Cir. 2007)...............................................................................................28, 30

   Statutes and Rules

   Fed. R. Civ. P. 56 ...........................................................................................................................24

   Section 10(b) of the Securities Exchange Act of 1934 .......................................................... passim

   Section 14(e) of the Securities Exchange Act of 1934 ..........................................................3, 4, 23

   Section 20(a) of the Securities Exchange Act of 1934 ..................................................3, 23, 39, 40




                                                                        -iv-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 6 of 45 PageID: 18822




                                  PRELIMINARY STATEMENT

                  More than two years ago, this Court dismissed several of Plaintiffs’ claims against

   Defendant Judy Brown, the former chief financial officer (“CFO”) of Perrigo Co. (“Perrigo”).

   The Court allowed Plaintiffs to proceed to discovery on two narrow theories.            Since that

   decision, Perrigo has produced over 395,000 documents, including approximately 6,500 of

   Ms. Brown’s emails, and Plaintiffs have deposed 28 witnesses, including Ms. Brown for two

   days. After all of that discovery, Plaintiffs unearthed no evidence that Ms. Brown knowingly or

   recklessly made any misstatement to Perrigo’s investors. Plaintiffs thus have not developed a

   genuine issue of material fact that would justify taking their claims against Ms. Brown to trial.

   Those claims instead should be dismissed.

                  Plaintiffs’ surviving claims against Ms. Brown are based on two theories:

   (i) Plaintiffs’ allegation that on June 23, 2015, Ms. Brown misrepresented the present success of

   Perrigo’s integration of Omega Pharma N.V. (“Omega”), a European pharmaceutical company it

   acquired less than three months earlier, and (ii) Plaintiffs’ allegation that Ms. Brown made

   several statements about pricing of products sold by Perrigo’s generic drugs division (“Generic

   Rx”) without disclosing the existence of a price-fixing conspiracy that allegedly affected those

   prices. Plaintiffs’ claims based on both of these theories should be dismissed for all of the

   reasons discussed in the separate brief submitted today by Perrigo. Because Ms. Brown can only

   be liable for her own statements, see Janus Capital Group, Inc. v. First Derivative Traders, 564

   U.S. 135, 141 (2011), she writes separately to show that (i) Plaintiffs cannot prove any of her

   statements were false or that she acted with scienter, and (ii) at least five of her statements are

   inactionable because Plaintiffs’ own theory assumes that the market already knew the truth

   supposedly concealed by those statements.
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 7 of 45 PageID: 18823




                    Omega. Plaintiffs have no evidence that Ms. Brown misled investors on June 23,

   2015 when she said that Perrigo was “in line” with its “integration process,” and they certainly

   have no evidence that she acted with scienter. To prevail against Ms. Brown, Plaintiffs “must

   show that [Ms. Brown] knew [her] representations were false, or that they were made

   recklessly.” Shogen v. Global Aggressive Growth Fund, Ltd., 2007 WL 1237829, at *11 (D.N.J.

   Apr. 26, 2007). Neither is true here. When Ms. Brown spoke, she had a reasonable basis to

   believe that Perrigo’s integration of Omega was moving forward as the evidentiary record

   indisputably shows that in May and June 2015

                                                          , and integration updates she received from

   that time period showed that key projects were moving forward. By contrast, there is no

   evidence Ms. Brown reviewed any information suggesting that the integration process was

   failing as of June 23, 2015.

                    Generic Rx Pricing. Plaintiffs’ second theory fails for multiple reasons. First,

   Plaintiffs cannot prove scienter with respect to Ms. Brown’s statements about drug pricing. As

   Perrigo explains in its brief, Plaintiffs have no evidence that Perrigo colluded with its

   competitors to fix prices for its generic drugs. But even if there were such evidence, Plaintiffs

   have absolutely no evidence that Ms. Brown knew about—or recklessly disregarded—any price

   fixing.

                                                                                                (SUF

   ¶ 230 (Brown).)1 Because she was not on this committee, Ms. Brown did not know the reasons

   for any pricing changes for a specific drug, and she would have no way to know whether Perrigo


   1
             Citations to “Ex. __” refer to the Declaration of Jason S. Kanterman dated April 9, 2021.
             Citations to “SUF ¶ __” refer to Defendants’ Joint Statement of Undisputed and Material
             Facts Pursuant to Local Civil Rule 56.1.


                                                    -2-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 8 of 45 PageID: 18824




   had fixed prices with its competitors. Moreover, Plaintiffs claim that the collusion occurred at

   industry conferences, but acknowledge that Ms. Brown did not attend the vast majority of these

   conferences. Plaintiffs’ attempt to pull Ms. Brown into their price-fixing claims simply has no

   evidentiary basis.

                  Second, even if there were some ground to make any price-fixing claim against

   Ms. Brown, five of the eight alleged misstatements attributed to her are inactionable for the

   simple reason that they were made after the date Plaintiffs claim the market learned the

   purported truth about Perrigo’s generic drug pricing. Specifically, Plaintiffs’ expert, Dr. Zachary

   Nye, opines that Perrigo announced financial results on April 25, 2016 that “revealed the

   Company’s reliance on unsustainable supracompetitive pricing in the Generic Rx division.”

   (Ex. 134 (Nye Report) ¶ 74.) Thus, according to Plaintiffs’ own theory, after April 25, 2016,

   Ms. Brown could not have concealed Perrigo’s supposed reliance on supracompetitive pricing

   because the market already knew about it.

                                           BACKGROUND

          A.      Plaintiffs’ Claims

                  In June 2017, Plaintiffs filed their Amended Complaint asserting claims under

   Sections 10(b), 14(e), and 20(a) of the Securities Exchange Act and Israeli law. (ECF No. 89

   (“Compl.”) ¶¶ 282-308.)       Plaintiffs based these claims on four categories of alleged

   misstatements by Defendants: (i) statements about Perrigo’s integration of Omega, the European

   pharmaceutical company it acquired in 2015; (ii) statements about Perrigo’s accounting for the

   royalty stream from a drug called Tysabri®; (iii) statements about Perrigo’s organic growth

   rates; and (iv) statements about Perrigo’s Generic Rx division that supposedly concealed the

   existence of a price-fixing conspiracy. (Compl. ¶ 1.) Plaintiffs’ Section 10(b) claims are based

   on the theory that these alleged misstatements caused artificial inflation in the price of Perrigo’s

                                                   -3-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 9 of 45 PageID: 18825




   stock, which eventually declined after the market allegedly learned the purported truth.

   Plaintiffs’ Section 14(e) claims are based on the theory that these same alleged misstatements

   caused Perrigo’s shareholders not to accept a tender offer made by Mylan N.V. (“Mylan”).

                  Defendants moved to dismiss the Complaint in its entirety. On July 27, 2018, the

   Court substantially narrowed this case by holding that Plaintiffs failed to adequately plead

   scienter with respect to statements about Tysabri and organic growth, thereby eliminating two of

   Plaintiffs’ four categories of alleged misstatements. Roofers’ Pension Fund v. Papa, 2018 WL

   3601229, at *20, *22 (D.N.J. July 27, 2018).

                  The Court ultimately sustained Plaintiffs’ claims with respect to Omega and

   generic drug pricing. But even with respect to these surviving claims, the Court clarified and

   narrowed Plaintiffs’ theories in important ways.

                  Omega. The Court made clear that Plaintiffs have not asserted any claims based

   on Omega’s financial performance. The Complaint accused Defendants of “omitt[ing] that

   several key Omega markets were already underperforming.” (Compl. ¶¶ 134, 140, 142, 148.)

   But as Defendants explained in their motion to dismiss, Plaintiffs failed to allege any statements

   about Omega’s performance that could have been rendered misleading by those purported

   omissions. (Mem. of Law in Support of Mot. to Dismiss Am. Compl., ECF No. 114-16, at 42.)

   The Court agreed with Defendants, holding that Plaintiffs “fail[ed] to allege any specific

   misrepresentations in connection with underperformance.” Roofers’, 2018 WL 3601229, at

   *23 n.23 (emphasis added).

                  The Court also dismissed Plaintiffs’ claims based on “purely forward-looking

   statements” about Omega, finding Perrigo’s risk disclosures sufficient under the Private




                                                  -4-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 10 of 45 PageID: 18826




    Securities Litigation Reform Act (“PSLRA”) to “insulate Defendants’ projections regarding

    synergies and potential revenue from liability.” Id. at *15.

                   The Court ultimately sustained only one narrow category of Plaintiffs’ Omega-

    related claims: Those based on “statements regarding the present success of integration.” Id.

    (emphasis added). The Court sustained these claims because “the PSLRA does not protect

    statements of present facts,” unlike forward-looking statements. Id. (emphasis added). Plaintiffs

    attribute to Ms. Brown only one surviving alleged misstatement about Omega. According to

    Plaintiffs, on June 23, 2015, Ms. Brown told participants at the Oppenheimer Consumer

    Conference that Perrigo was “in line with our going online integration process” and its “[b]ack

    office [wa]s working smoothly.” (Compl. ¶ 139.)

                   Collusive Pricing. The Court also sustained Plaintiffs’ claim that Defendants

    “misrepresented the pricing policy and competitiveness of the company’s generic division in

    order to hide a price fixing scheme that garnered them hundreds of millions of dollars in

    collusive revenue.” Roofers’, 2018 WL 3601229, at *1. Although Plaintiffs alleged no direct

    evidence of collusion, they supported their theory by pointing to increases in the prices of certain

    Perrigo drugs and a “raid” of Perrigo conducted by the U.S. Department of Justice (“DOJ”).

    (Compl. ¶¶ 21, 66-91.) The Court found that Plaintiffs sufficiently pled the existence of a price-

    fixing scheme by alleging “indicia of collusion,” including “dramatic price hikes

    contemporaneous with competitors” in six of “Perrigo’s most important generic drugs.”

    Roofers’, 2018 WL 3601229, at *3. Based on the “timing of the[se] price hikes” and other

    allegations, the Court held that Plaintiffs sufficiently pled “underlying misconduct” (i.e., the

    existence of a price-fixing conspiracy). Id. at *11.




                                                    -5-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 11 of 45 PageID: 18827




                   The Court held that Plaintiffs “narrowly surpassed the bar for pleading scienter”

    against Ms. Brown, pointing to their allegations that she made “statements implying firsthand

    knowledge” about generic drug pricing, including responses “to pointed analyst questions

    regarding pricing pressure in the Generic Rx division.” Id. at *21-22. But the Court also found

    that the DOJ’s search of Perrigo’s offices was only “somewhat probative of scienter” because

    there were “no allegations that any of the Individual Defendants knew about the raid and . . . it

    occurred after both Papa and Brown left the company.” Id. at *21.

                   Plaintiffs attribute to Ms. Brown eight alleged misstatements about Generic Rx

    pricing. (Compl. ¶¶ 184, 192, 194, 196, 200, 201, 203.)2

                   Motive. The Court also rejected Plaintiffs’ allegations that Ms. Brown had a

    motive for her alleged fraudulent behavior. Roofers’, 2018 WL 3601229, at *18. Indeed, the

    Court instead found that the “absence of a particularized motive weigh[ed] against finding

    scienter.” Id. (emphases added).

                   Although Plaintiffs alleged that Ms. Brown made “large and irregular” stock sales

    in the year before the class period, the Court explained that she actually “sold greater or

    comparable amounts of Perrigo stock in the 25 months prior to the Class Period than [she] did

    during the Class Period.” Id. at *17. This pattern of sales was “indicative of a lack of scienter,”

    contrary to Plaintiffs’ theory. Id. (emphasis added).

                   Plaintiffs also asserted that Ms. Brown had a “desire to fend off the Mylan bid.”

    Id. at *17. In the Court’s view, however, this “desire” could “not contribute to an inference of

    scienter because it d[id] not suggest any concrete and personal benefit . . . resulting from th[e]


    2
           As directed by the Court, on December 22, 2020 Ms. Brown filed a pre-motion letter
           (ECF No. 327) requesting leave to file the instant motion for summary judgment.
           Plaintiffs responded on January 4, 2021 (ECF No. 330 (the “Response Letter”)).


                                                    -6-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 12 of 45 PageID: 18828




    fraud.” Id. at *18 (internal quotation marks omitted). The Court explained that “[m]ost, if not

    all publicly traded companies are interested in . . . avoiding hostile takeovers,” and therefore the

    allegation “falls woefully short of demonstrating scienter.”        Id. (internal quotation marks

    omitted).

           B.      Omega

                   Plaintiffs accuse Ms. Brown of making a single misstatement related to the

    integration of Omega on June 23, 2015. But there is no evidence Ms. Brown disbelieved that

    statement when she spoke, nor is there evidence of any reason she would have to disbelieve it.

    Instead, the information available to Ms. Brown at the time she spoke—only three months into

    the integration process—confirmed that Perrigo had made progress on key areas of integration.

                   1.      Perrigo Agrees to Purchase Omega



                                                      and by 2009 it viewed Omega as a potential

    platform for that expansion. Management of Perrigo and Omega had only sporadic contact until

    2014, when Omega’s ownership launched a serious effort to find a buyer for the company.

                   Perrigo retained several advisors to assist with the potential transaction, including

    JPMorgan Chase & Co. (“JPMorgan”) as a financial advisor, McKinsey to support commercial

    diligence efforts, and PwC for financial diligence. (SUF ¶ 25              .)



                                                     (SUF ¶ 26.)



                                  (SUF ¶ 27.)

                   As part of this diligence process, Perrigo sought to understand the work that

    would be necessary to integrate Omega.

                                                    -7-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 13 of 45 PageID: 18829




                      (SUF ¶ 28 (Brown).) Within Perrigo, responsibility for coordinating financial

    diligence fell to one of Ms. Brown’s direct reports (and eventually her successor as CFO)—

    Ronald Winowiecki, Perrigo’s Senior Vice President for Business Finance.

                     In September and October 2014, Mr. Winowiecki and his team identified several

    accounting practices at Omega that differed from Perrigo’s own practices. For instance, the

    companies followed different accounting standards: Omega followed the International Financial

    Reporting Standards (“IFRS”), while Perrigo was a U.S. GAAP reporting company. (SUF ¶ 29

    (Brown).)3

                     Moreover, although Perrigo made quarterly forecasts of its own earnings (SUF

    ¶ 31 (Winowiecki)), Mr. Winowiecki learned that

                                                         (SUF ¶ 31.)4 In an email to Ms. Brown, he

    described this                                                                           (SUF

    ¶ 32.)5 When Mr. Winowiecki used the term

                                                                                            As for

    forecasts, Mr. Winowiecki testified that



    3
           “GAAP” refers to the Generally Accepted Accounting Principles issued by the Financial
           Accounting Standards Board.
    4
           He also noted that

                                          (SUF ¶ 30.)
    5
           Mr. Winowiecki also told Ms. Brown that

                       (SUF ¶ 30.)


                                                   -8-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 14 of 45 PageID: 18830




                                                                              (SUF ¶ 32 (Winowiecki).)

    Consistent with this testimony, Ms. Brown explained that



    (SUF ¶ 33 (Brown).) She understood that

                                                                                    (SUF ¶ 33 (Brown).)

    And Mr. Winowiecki himself continued to believe that

                    (SUF ¶ 34.)6

                   By the end of its diligence review, Perrigo decided to preserve Omega’s

    autonomy as much as possible, while still integrating various reporting functions of the

    company. On November 4, 2014, Perrigo told its Board of Directors




                 (SUF ¶ 35.)

                   On November 6, 2014, Perrigo announced that it had reached an agreement to

    purchase Omega for $4.5 billion. (SUF ¶ 36.) Perrigo told its investors that the acquisition

    would “[e]xpand[ Perrigo’s] market access across a larger global platform with critical mass in

    all key European countries.” (Id.) The press release noted, however, that the acquisition was

    “subject to the satisfaction of closing conditions, including customary regulatory approvals,” and

    that Perrigo “expected [it] to close in the first quarter of calendar year 2015.” (Id.)



    6
           Mr. Winowiecki also stated that


                                                (SUF ¶ 34 (Winowiecki).)


                                                     -9-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 15 of 45 PageID: 18831




                  2.       Perrigo’s Pre-Closing Integration Planning

                  Obviously, Perrigo could not begin to integrate Omega until the transaction

    closed. The closing was delayed until approvals were obtained from competition regulators,

    including the U.K. Competition and Markets Authority. (SUF ¶ 37.)

                  While the regulators were reviewing the transaction, Perrigo planned for the

    eventual integration of Omega. This included setting the expectations of Omega’s management

    as to what the integration was likely to entail. On November 20, 2014, for example,




                                            (SUF ¶ 40.) Although Perrigo did not yet own Omega,

    Ms. Brown’s team still took this comment seriously. Mr. Winowiecki emphasized the

                                                                                    (Id.)

                  On November 24, 2014, Ms. Brown received a planning memorandum that

    detailed several priority tasks for the financial integration of Omega. (SUF ¶ 41.)




                   (Id.)

                  The same priorities were discussed at an integration workshop between Omega

    and Perrigo the following month. On December 4, 2014, Ms. Brown shared a slide deck with

    Omega management in advance of the workshop, which was to be held on December 15. (SUF

    ¶ 42.)



    (Id.)



                                                 -10-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 16 of 45 PageID: 18832




                   When Perrigo encountered resistance from Omega to integration planning during

    these early stages, it was confronted promptly and successfully. On January 22, 2015, for

    example, a Perrigo employee                     told Ms. Brown that

                                                                     (SUF ¶ 44.) Ms. Brown replied

    that,



                               (Id.) She then proposed a conversation with Omega’s CEO and CFO

    to resolve the issue.    (Id.)    The record shows that four days later (on January 26, 2015)

                                                                                     (SUF ¶ 45.) The

    mere scheduling of this meeting apparently went a long way to cure any confusion because, later

    that same day,                   told Ms. Brown that

                                                                                                 (SUF

    ¶ 45.)

                   Notwithstanding this internal progress, on February 5, 2015, Perrigo warned its

    investors that it could “encounter significant unexpected difficulties in integrating [Omega].”

    (SUF ¶ 54.) Perrigo explained that “[t]he combination of two independent businesses is a

    complex, costly, and time-consuming process,” and integration could “result in material

    unanticipated problems, expenses, liabilities, competitive responses, loss of customer

    relationships, and diversion of management’s attention.”         (Id.)   This statement provided

    important background to future Perrigo statements about the integration process.

                   3.       Omega’s 2014 Financial Statements

                   Although Perrigo reviewed Omega’s financial results during this interim period

    before closing, those results did not reflect any benefits from integration because the integration

    process could not begin until after the closing. The results were still useful to Perrigo, however,

                                                    -11-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 17 of 45 PageID: 18833




    in part because they helped Perrigo assess what changes it would eventually need to make to

    Omega’s accounting practices. As Ms. Brown testified,



                                                                (SUF ¶ 39 (Brown).)



                                         (Id.)



                                                              (Id.)




                                          (SUF ¶ 48.)



                                                             (Id.)




                  (Id.)

                  After further review of these results, on February 26, 2015, Mr. Winowiecki told

    Ms. Brown that

                                                    (SUF ¶ 49.) When Mr. Winowiecki used the

    term




                                                 -12-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 18 of 45 PageID: 18834




                    (SUF ¶ 49 (Winowiecki).)       Ms. Brown had the same understanding of

    Mr. Winowiecki’s email. She testified that

                                                                                         (SUF ¶ 49

    (Brown).)7

                   To resolve these differences in accounting treatment,




                                                           (SUF ¶ 51.)



                                                (Id.)

                   On March 18, 2015,

                                                          Omega—still operating independently of

    Perrigo—published its 2014 annual report. (SUF ¶ 52.)8

                   4.     Perrigo’s Early Integration Efforts

                   On March 30, 2015, Perrigo closed its acquisition of Omega. (SUF ¶ 53.) Soon

    after the closing, Perrigo began its planned integration of Omega.9 The process was indisputably

    successful in the early months.


    7
           (See also SUF ¶ 50

                                        )
    8
           The results Perrigo received from Omega in February 2015 reported Omega’s 2014 EBIT
           as approximately 204 million euro. (SUF ¶ 52.) Omega’s public annual report provided
           a slightly lower EBIT (approximately 198 million euro). (SUF ¶ 52.) The difference is
           due to a non-recurring expense of 6.42 million euro reported on the same page of the
           annual report and described in a footnote.
    9
           After Perrigo closed its acquisition of Omega, it learned that Omega had not performed
           well in the first quarter of 2015 (i.e., the last quarter before closing).

                                                 -13-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 19 of 45 PageID: 18835




                   During this period, Perrigo publicly acknowledged that the integration could face

    setbacks. On April 29, 2015, for example, Perrigo’s Form 10-Q again disclosed that Perrigo

    could “encounter significant unexpected difficulties in integrating [Omega].”        (SUF ¶ 54

    (emphasis in original).) Although this warning was undoubtedly prudent and consistent with the

    Company’s February 5, 2015 disclosure about integration discussed above, the integration was

    progressing successfully from the perspective of Ms. Brown, who received periodic updates

    about the integration.

                  May 8, 2015.



                                                                     (SUF ¶ 73.)

                  May 12, 2015.



                                      (Id.)

                  June 5, 2015. An integration update stated that

                                     (SUF ¶ 75.)
                                                                                      (Id.)

                  June 8, 2015. Mr. Winowiecki told Ms. Brown about another call on which

                   (SUF ¶ 76.)
                                                    (Id.)

                   By mid-June 2015, the integration had progressed far enough that Omega

    executives began to express frustration at their loss of autonomy to their new parent company.




                                                      (SUF ¶ 71 (Brown).)


                                                   -14-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 20 of 45 PageID: 18836




                                                   (SUF ¶ 77 (Brown).)



                                                           (SUF ¶ 78.)

                                                                                            (SUF

    ¶ 79.) As his email makes clear,



                                                                                             (Id.)



           (Id.)

                                                                            (Id.)

                   Unlike Mr. Coucke—                                    —the rank-and-file Omega

    employees were happy to see their company merge into Perrigo. On June 22, 2015, Ms. Brown

    received an email stating that

                                                (SUF ¶ 80.)

                   That same day—June 22, 2015—Mr. Winowiecki sent Ms. Brown a draft Global

    Finance presentation to be shared within Perrigo. (SUF ¶ 81.)



                     (Id.)



                              (Id.)

                                                        (Id.)



                                                 -15-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 21 of 45 PageID: 18837




                   On June 23, 2015—three months after Perrigo closed its acquisition of Omega—

    Ms. Brown spoke at the Oppenheimer Consumer Conference on June 23, 2015.                  She told

    participants that, after “clos[ing] the transaction on March 30,” Perrigo was “in line with our

    going online integration process,” and that its “[b]ack office [wa]s working smoothly.” (SUF

    ¶ 82.) She did not represent that any part of the integration was complete; in fact, she stated that

    Perrigo was in the process of “bringing [Omega] onto all of [its] back-office systems.” (Id.) She

    also emphasized that Perrigo planned for Omega to operate with some independence, explaining

    that “the underlying core of this deal was allowing Omega to remain independent in their sales

    and marketing process, not interfering with that.”       (Id.)   Ms. Brown made no predictions

    regarding future integration efforts and did not in any way contradict the company’s cautionary

    words about integration set out in its February 5, 2015 and April 29, 2015 disclosures. (SUF

    ¶ 54.)

                   Ms. Brown believed these statements when she spoke. As she testified,

                                                                     (SUF ¶ 83 (Brown).) As planned,

    Perrigo was implementing



                (Id.)



                   Omega ultimately underperformed Perrigo’s expectations, leading to multiple

    impairment charges. However, integration was a footnote in the underperformance story;




                   In May 2016, Perrigo discovered



                                                   -16-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 22 of 45 PageID: 18838




                                                              (SUF ¶ 108.)



                                    (Id.) As Ms. Brown explained,



                         (SUF ¶ 108 (Brown).)

                                    (SUF ¶ 110.)




                (SUF ¶ 111.) Relying on hindsight,



    (SUF ¶ 111.) Among their conclusions,



                                                               (Id.)10




          C.        Generic Drug Pricing

                    1.      Ms. Brown’s Responsibilities As CFO

                    Plaintiffs pled the existence of a price-fixing conspiracy by alleging that their

    unnamed expert had identified “indicia of collusion,” including “dramatic price hikes” by



    10
                                                                                               (SUF
          ¶ 112.)

                         (SUF ¶ 112 (Farrington).)


                                                     -17-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 23 of 45 PageID: 18839




    Perrigo for six generic drugs “following industry conferences.” (Compl. ¶ 70.)11 Ms. Brown

    testified that

    (SUF ¶ 230 (Brown)), and there is not one shred of evidence to the contrary.12

                          Perrigo’s Rule 30(b)(6) witness explained that it would be



                                             (SUF ¶ 230                   .)




                                                          (SUF ¶ 243                 ; see also SUF ¶ 243

    (Brown)

                                                                     .)

                          Perrigo delegated to John Wesolowski (its SVP of Commercial Operations) the

                                                                                              (SUF ¶ 228

                     .)



                                                                               (SUF ¶ 226              .)



                     (SUF ¶ 244 (Boothe); ¶ 245                 .)



    11
            Plaintiffs’ purported expert claims that two other generic products were part of the
            scheme, but Plaintiffs have never amended their pleadings to include those products.
    12
            Moreover, as Perrigo’s brief explains, analyst reports from 2014 demonstrate that
            investors were aware of large price increases at Perrigo and other generic pharmaceutical
            companies.


                                                       -18-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 24 of 45 PageID: 18840




                                                                 (SUF ¶ 229              ), and the



                   (SUF ¶ 233               .)

                                                                               (Id.)



                                                                          (See Ex. 156 (Response

    Letter) at 5.) This is not true. Douglas Boothe, the former head of Perrigo’s Generic Rx

    division, testified that




                                          (SUF ¶ 246 (Boothe); see also SUF ¶ 246 (Wesolowski)

    (Mr. Wesolowski understood that

                                                                .) Perrigo’s director of marketing

    confirmed that Ms. Brown was not

                                                                                        (SUF ¶ 231

                    .)

                   Given her limited role with respect to generic drug pricing, Ms. Brown did not

    typically attend conferences or trade shows related to the generic drug industry.




                                                                                             (SUF

    ¶ 193.)




                                                 -19-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 25 of 45 PageID: 18841




                   2.      Ms. Brown’s Alleged Misstatements About Generic Drug Pricing

                   As Perrigo’s CFO Ms. Brown signed filings with the Securities and Exchange

    Commission (“SEC”) that spoke generally about Perrigo’s financial performance and the

    markets in which it competed.



                                                     (SUF ¶ 282.)



                   (Id.)

                   Ms. Brown relied on similar processes when she spoke directly to investors and

    analysts about general pricing trends in the Generics Rx business. (SUF ¶ 283.)




                                                                                         (SUF ¶ 283

              ; see SUF ¶ 283                  (when preparing for investor presentations, Perrigo’s

    investor relations team

                  ); see also SUF ¶ 283               (investor relations team

                                                                                 ).)

                   Plaintiffs challenge eight statements made by Ms. Brown to Perrigo investors or

    that were contained in regulatory filings signed by Ms. Brown.           Each conveyed general

    information about competition and pricing in the Generic Rx market. According to Plaintiffs,

    these statements concealed that Perrigo had historically “relied on anti-competitive markets to

    generate its ‘star’ performance.” (Compl. ¶ 69.) Plaintiffs claim that investors learned the truth

    on April 25, 2016, when Perrigo announced its first-quarter earnings and allegedly attributed its

    “poor financial results” to “increased competitive pressures in its prescription drug segment.”

                                                  -20-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 26 of 45 PageID: 18842




    (Compl. ¶¶ 11, 229-230.) Plaintiffs’ expert Dr. Nye concluded that these disclosures “revealed

    the Company’s reliance on unsustainable supracompetitive pricing in the Generic Rx division.”

    (Ex. 134 (Nye Report) ¶ 74.)

                   Ms. Brown made three of the challenged statements before April 25, 2016, the

    date when Plaintiffs claim the market learned the purported truth:

                  August 13, 2015. Ms. Brown signed Perrigo’s Form 10-K for its fiscal year
                   ending June 27, 2015. (SUF ¶ 303; Compl. ¶ 184.) The filing stated that Perrigo
                   “operate[d] in a highly competitive environment” and “face[d] vigorous
                   competition from other pharmaceutical companies that may threaten the
                   commercial acceptance and pricing of our products.” (SUF ¶ 303.)

                  February 18, 2016. During an investor call on February 18, 2016, Ms. Brown
                   told an analyst that “pricing wise, we did see some pressure, give or take, in the
                   total portfolio over the course of the year, approximately 1%.” (SUF ¶ 304;
                   Compl. ¶ 192.)

                  February 25, 2016. Ms. Brown signed Perrigo’s Form 10-KT for the six months
                   ending December 31, 2015. (SUF ¶ 305; Compl. ¶ 194.) The filing made the
                   same statements as those challenged in Perrigo’s August 13, 2015 filing. (SUF
                   ¶ 305.)

                   Plaintiffs challenge five additional statements made by Ms. Brown after the

    market supposedly learned of Perrigo’s “reliance on unsustainable supracompetitive pricing”:

                  May 12, 2016. Ms. Brown participated in an investor call on which she stated
                   that “sharp price erosion in a number of topical products” and “continued pricing
                   pressure” had “further impacted [Perrigo’s] ability to execute on [its] planned
                   pricing strategies.” (SUF ¶ 306; Compl. ¶ 196.)

                  May 16, 2016. Ms. Brown signed Perrigo’s Form 10-Q filing for the first quarter
                   of 2016. The filing stated that the company had “a recent reduction in pricing
                   expectations in our U.S. businesses from historical patterns, in particular in our
                   Rx segment due to industry and competitive pressures in the sector.” (SUF ¶ 307;
                   Compl. ¶ 200.)

                  May 24, 2016. At the UBS Global Healthcare Conference, Ms. Brown told
                   investors that Perrigo “saw some competitive pressure” and was “seeing a




                                                   -21-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 27 of 45 PageID: 18843




                   different pricing dynamic for the remainder of the year.” (SUF ¶ 308; Compl.
                   ¶ 203.)13

                  August 10, 2016. Ms. Brown signed Perrigo’s Form 10-Q filing for the second
                   quarter of 2016. The filing made nearly identical statements to those challenged
                   in Perrigo’s May 16, 2016 filing. (SUF ¶ 309; Compl. ¶ 201.)

                  November 10, 2016. Ms. Brown signed Perrigo’s Form 10-Q filing for the third
                   quarter of 2016. The filing made nearly identical statements to those challenged
                   in Perrigo’s May 16, 2016 and August 10, 2016 filings. (SUF ¶ 311; Compl.
                   ¶ 201.)

                   On February 27, 2017, Ms. Brown announced her resignation from Perrigo. (SUF

    ¶ 18.) She left to accept a job offer with another major pharmaceutical company, Amgen Inc.

    (her current employer). (SUF ¶ 18 (Brown).) After her resignation—on March 3, 2017—

    Bloomberg reported that the DOJ was investigating generic drug companies, including Perrigo.

    (Compl. ¶ 20.) On May 2, 2017—more than two months after Ms. Brown’s resignation—

    Perrigo announced that its offices had been searched by the DOJ as part of a price-fixing

    investigation. (Compl. ¶ 21.) There is no evidence that Ms. Brown’s resignation was related to

    these investigations in any way.

                                             ARGUMENT

                   A party moving for summary judgment is “entitled to judgment as a matter of

    law” if the “non-moving party fails to make a showing sufficient to establish the existence of an

    element essential to that party’s case on which it bears the burden of proof at trial.” In re Ikon

    Off. Sols., Inc., 277 F.3d 658, 666 (3d Cir. 2002). Falsity and scienter are essential elements of

    Plaintiffs’ claims here. Id. (elements of Section 10(b) claim); In re Digital Island Secs. Litig.,

    357 F.3d 322, 328 (3d Cir. 2004) (“Section 14(e) is modeled on the antifraud provisions of



    13
           The Complaint incorrectly identifies the date of this conference as June 21, 2016. (See
           Compl. ¶ 203.)


                                                  -22-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 28 of 45 PageID: 18844




    §10(b) . . . which require proof of scienter.” (internal quotation marks omitted)).14 To prevail,

    Plaintiffs must show that Ms. Brown made a “false or misleading statement.” Fan v. StoneMore

    Partners LP, 927 F.3d 710, 715-16 (3d Cir. 2019). They also “must show that [Ms. Brown]

    knew [her] representations were false, or that they were made recklessly.” Shogen v. Global

    Aggressive Growth Fund, Ltd., 2007 WL 1237829, at *11 (D.N.J. Apr. 26, 2007).

                   In the Third Circuit, courts “require[] a very strong form of recklessness, one that

    is ‘relatively close to intentional conduct.’” In re Ikon Off. Sols., Inc. Sec. Litig., 131 F. Supp. 2d

    680, 692 (E.D. Pa. 2001), aff’d 277 F.3d 658 (3d Cir. 2002). Recklessness in this context is

    conduct that is “highly unreasonable,” involving “an extreme departure from the standards of

    ordinary care, . . . which presents a danger of misleading buyers or sellers that is either known to

    the defendant or is so obvious that the actor must have been aware of it.” Ikon, 277 F.3d at 667

    (internal quotation marks omitted).

                   Although the issue of scienter is often decided by the jury, “summary judgment

    may be granted in appropriate cases.” Ikon, 131 F. Supp. 2d at 692. For example, courts have

    granted summary judgment “where the evidence presented permits only an inference of

    negligence,” and where “an inference of scienter is raised but is rebutted by other evidence.” Id.;


    14
           The elements of a claim under Section 14(e) are largely the same as those for Section
           10(b). In re ValueVision Int’l Inc. Sec. Litig., 896 F. Supp. 434, 448 (E.D. Pa. 1995); see
           also P. Schoenfeld Asset Mgmt. L.L.C. v. Cendant Corp., 47 F. Supp. 2d 546, 560-61
           (D.N.J. 1999) (holding that the elements of a claim under Section 14(e) of the Exchange
           Act are “virtually identical”), vacated on other grounds, Semerenko v. Cendant Corp.,
           223 F.3d 165 (3d Cir. 2000). Plaintiffs also must prove scienter to prevail on their
           control-person liability claim under Section 20(a), because that claim requires a predicate
           violation of the Exchange Act as well as “culpable participa[tion].” City of Edinburgh
           Council v. Pfizer, Inc., 754 F.3d 159, 177 (3d Cir. 2014); Belmont v. MB Inv. Partners,
           Inc., 708 F.3d 470, 484 (3d Cir. 2013). Similarly, Plaintiffs’ Israeli law claims rise and
           fall with the Exchange Act claims, and therefore they too require scienter. (See Compl.
           ¶¶ 303-07 (acknowledging that Israel would “appl[y] U.S. laws and regulations” to a case
           involving a dual-listed company like Perrigo).)


                                                     -23-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 29 of 45 PageID: 18845




    see also In re Merck & Co., Inc. Sec., Derivative & “ERISA” Litig., 2015 WL 2250472, at *14

    (D.N.J. May 13, 2015) (granting summary judgment where the “record lacks evidence which

    would permit a jury to conclude that . . . [the defendant] knowingly or recklessly deceived the

    public”).

                   Plaintiffs cannot withstand this motion “merely by making allegations; rather,

    [they] must go beyond [the] pleading and designate specific facts by use of affidavits,

    depositions, admissions, or answers to interrogatories showing there is a genuine issue for trial.”

    Ikon, 277 F.3d at 666. In short, Plaintiffs “must present significant probative evidence tending to

    support the complaint.” Tse v. Ventana Medical Sys., Inc., 123 F. Supp. 2d 213, 216 (D. Del.

    2000) (citation omitted), aff’d, 297 F.3d 210 (3d Cir. 2002). Adding to this burden, Plaintiffs

    must show that they can “produce admissible evidence” to support their claims. Fed. R. Civ. P.

    56(c)(1)(B); see Fed. R. Civ. P. 56 advisory committee’s notes to 2010 amendments (“The

    burden is on the proponent to show that the material is admissible as presented or to explain the

    admissible form that is anticipated.”).

    I.     PLAINTIFFS’ CLAIMS AGAINST MS. BROWN BASED ON HER STATEMENT
           ABOUT OMEGA MUST BE DISMISSED.

           A.      Plaintiffs Have No Evidence That Ms. Brown’s June 23, 2015 Statement Was
                   False.

                   Plaintiffs cannot prevail at trial because they have no evidence that Ms. Brown

    made a “misstatement or an omission of a material fact” when she spoke about Omega on June

    23, 2015. Ikon, 277 F.3d at 666; see also Fan, 927 F.3d at 715 (“statements are only actionable

    if . . . [they] conveyed a false or misleading impression”). Ms. Brown’s June 23, 2015 statement

    that Perrigo was “in line with our going online integration process” and its “[b]ack office [wa]s

    working smoothly” (Compl. ¶ 139) was true at the time, and Plaintiffs have no evidence to the

    contrary. Accordingly, all of Plaintiffs’ claims related to Omega must be dismissed.

                                                   -24-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 30 of 45 PageID: 18846




                  Ms. Brown’s statement was only false if it misrepresented the state of the

    integration at the time she spoke. “To be actionable, a statement or omission must have been

    misleading at the time it was made . . . .” In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1330 (3d

    Cir. 2002). Indeed, at the pleadings stage, the Court sustained Plaintiffs’ Omega-related claims

    only to the extent they are based on “statements regarding the present success of integration.”

    Roofers’, 2018 WL 3601229, at *15 (emphasis added).) Accordingly, Plaintiffs cannot prevail

    against Ms. Brown by showing that the integration proved disappointing after she spoke on June

    23, 2015. NAHC, 306 F.3d at 1330 (“[L]iability cannot be imposed on the basis of subsequent

    events.”).

                  Here, the evidentiary record shows that Perrigo’s integration of Omega was

    proceeding “in line” with expectations at the time Ms. Brown spoke on June 23, 2015. By that

    time, Perrigo had already made progress on key integration tasks,

                    . (SUF ¶ 75.) In the weeks before Ms. Brown’s statement,

                                                                                    (SUF ¶¶ 74, 76.)

    By June 22, 2015,

                                          (SUF ¶ 80.) And the day before Ms. Brown spoke,



                                                                (SUF ¶ 81.) Plaintiffs cannot on this

    record demonstrate that Ms. Brown’s June 23, 2015 statement was a misrepresentation.

           B.     Plaintiffs Have No Evidence That Ms. Brown Acted with Scienter.

                  Even if Ms. Brown’s June 23, 2015 statement were false—it was not—Plaintiffs

    cannot prove that Ms. Brown acted with scienter. To prevail at trial, Plaintiffs must show either

    that Ms. Brown “knew [her] representations were false, or that they were made recklessly.”



                                                  -25-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 31 of 45 PageID: 18847




    Shogen, 2007 WL 1237829, at *11. Here, they cannot prove either knowledge of falsity or

    recklessness.

                    When Ms. Brown spoke on June 23, she believed that Perrigo was “in line” with

    its “integration process.” (SUF ¶ 82.) Ms. Brown explained at her deposition that




                    (SUF ¶ 28 (Brown).) At the time she spoke,

                                                  (SUF ¶ 83 (Brown).)

                    Ms. Brown’s belief in the truth of her statement was not reckless. The Third

    Circuit has declined to infer recklessness where “the record establishes that [the statement] was

    not without a good faith belief or reasonable basis.” Ikon, 277 F.3d at 668 (affirming summary

    judgment for defendants). To establish recklessness, plaintiffs must show that defendants had

    “knowledge of facts or access to information contradicting their public statements.” In re

    Interpool, Inc. Sec. Litig., 2005 WL 2000237, at *13 (D.N.J. Aug. 17, 2005).

                    Defendants can defeat scienter by showing that their statement was consistent

    with available facts. For example, in In re Bristol-Myers Squibb Securities Litigation, the

    plaintiffs brought securities claims based on the defendant’s representation that one of its drugs

    was a potential “blockbuster.” 2005 WL 2007004, at *13, *65 (D.N.J. Aug. 17, 2005). The

    court granted summary judgment for defendant on these claims, holding that no “reasonable jury

    could find that the speakers . . . were reckless” where the record established that the defendant’s

    “executives . . . were faced with conflicting assessments” about the drug’s potential. Id. at *56.

    The court declined to find sufficient evidence of scienter even when presented with an internal

    email stating that the drug “does not readily show blockbuster potential.” Id. at *60. According



                                                   -26-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 32 of 45 PageID: 18848




    to the court, the email must be viewed alongside evidence showing that “others at [defendant]

    thought that [the drug] could be a blockbuster”; viewed in this context, the email did “not permit

    the inference that speakers believing one side over the other were reckless in relying upon that

    belief.” Id. at *60 (emphases in original). Similarly, in In re Aetna Inc., the defendants

    “outlined a strong defense in their summary judgment motion” by showing that their “public

    statements about the success of the integration were consistent with the internal monthly reports

    detailing the progress of the integration.” 2001 WL 20928, at *9 (E.D. Pa. Jan. 4, 2001).

                     Here, the record confirms that on June 23, 2015, Ms. Brown had a reasonable

    basis to believe that Perrigo’s integration of Omega was moving forward. In the weeks before

    her statement,

           (SUF ¶ 74 (May 12, 2015 email describing

                                                       ); SUF ¶ 76 (June 8, 2015 email describing

    Omega’s CFO as                                                             ).) Moreover, on June

    5, 2015, Ms. Brown received a report



                              (SUF ¶ 75.) The report stated that

                                                                                         (SUF ¶ 75.)

    By June 17, 2015, the integration had progressed to such an extent that



                     (SUF ¶ 79 (emphasis added).)

              , Ms. Brown learned on June 22 that

                                                                                (SUF ¶ 80.) And on

    that same day, Ms. Brown received



                                                    -27-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 33 of 45 PageID: 18849




                                                                                                 (SUF

    ¶ 81.)

                   Plaintiffs cannot prove scienter on this record. Indeed, even at the pleadings

    stage, courts routinely dismiss claims supported by more evidence than what Plaintiffs have

    uncovered in this case after years of discovery. For example, in The Winer Family Trust v.

    Queen, the court dismissed claims based on a CEO’s statement that his company had “made

    excellent progress toward completing renovations” and had “begun installing . . . customized

    automation equipment” at a newly acquired facility. 2004 WL 2203709, at *12 (E.D. Pa. Sept.

    27, 2004), aff’d, 503 F.3d 319 (3d Cir. 2007). Only one day after making this statement, the

    CEO wrote a confidential letter “identifying . . . issues” and “current plans in correcting these

    problems.” Id. Even though the confidential letter was far stronger evidence of scienter than

    anything Plaintiffs can point to here, the court still found that plaintiff “failed to sufficiently

    allege facts giving rise to a strong inference that [the CEO] acted with scienter,” reasoning that

    his confidential letter was “very optimistic that the plant’s operational problems would be

    overcome in the near future.” Id. at *13.

                   Similarly, in In re Level 3 Communications, Inc. Securities Litigation, the court

    dismissed claims based on an executive’s statement that “overall integration effort is tracking

    within expectations.” 2010 WL 5129524, at *3 (D. Colo. Dec. 10, 2010), aff’d, 667 F.3d 1331

    (10th Cir. 2012). As the court explained, “[t]hat defendants expressed optimism in their ability

    to successfully fix those problems does not make their statements knowingly or recklessly false

    or misleading when made.” Id. at *12. The Tenth Circuit affirmed, declining to find “a strong

    inference that defendants’ statements were intentionally fraudulent or extremely reckless” even




                                                   -28-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 34 of 45 PageID: 18850




    where some of the alleged misstatements “may have been inconsistent with a few internal

    reports.” Level 3, 667 F.3d at 1335.

                    Faced with this factual record, Plaintiffs will likely argue that scienter is an issue

    that should be left to the jury. They are wrong. As discussed, the record here shows that

    Ms. Brown reasonably believed her June 23 statement. Plaintiffs now “must present significant

    probative evidence” in support of their claims. Tse, 123 F. Supp. 2d at 216 (internal quotation

    marks omitted). It is abundantly clear that Plaintiffs lack the evidence they need to satisfy this

    burden. As explained below, to prevail Plaintiffs would need to identify specific information

    reviewed by Ms. Brown between March 30, 2015 and June 23, 2015 that cast doubt on the

    success of the integration. No such evidence exists, and Plaintiffs should not be allowed to

    proceed to trial without it.

                    Information Actually Reviewed By Ms. Brown. To survive summary judgment,

    Plaintiffs must identify information actually reviewed by Ms. Brown. They cannot survive

    summary judgment by pointing to documents Ms. Brown never saw. For example, in In re Bio-

    Technology General Corp. Securities Litigation, the court dismissed securities claims because

    plaintiffs failed to allege that “[d]efendants . . . ever reviewed” certain documents. 380 F. Supp.

    2d 574, 596 (D.N.J. 2005). As the court explained, the “mere fact” that those documents were

    “ultimately available for review by the Individual Defendants does not give rise to a strong

    inference of scienter.” Id.; see also Fosbre v. Las Vegas Sands Corp., 2017 WL 55878, at *10

    (D. Nev. Jan. 3, 2017) (granting summary judgment where “plaintiffs present no evidence that

    [the defendant] saw either of these documents before he made his statement”), aff’d sub nom.

    Pompano Beach Police & Firefighters’ Ret. Sys. v. Las Vegas Sands Corp., 732 F. App’x 543

    (9th Cir. 2018); Glover v. DeLuca, 2006 WL 2850448, at *28 (W.D. Pa. Sept. 29, 2006) (where



                                                     -29-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 35 of 45 PageID: 18851




    “the list of recipients does not include any [d]efendant . . . there is no evidence that any of them

    was aware of its content, even if their subordinates received it”).

                   Evidence of Ms. Brown’s Knowledge at the Time She Spoke. Plaintiffs must

    identify evidence of what Ms. Brown knew at the time she spoke on June 23, 2015. That is “the

    only time-period where [Ms. Brown’s] state of mind is relevant to the section 10(b) claim.”

    Ikon, 277 F.3d at 670; see also Merck, 2015 WL 2250472, at *14 (granting summary judgment

    based on the “information available to [defendant] at the time the [] statements were made”).

                   This means that Plaintiffs cannot defeat summary judgment by pointing to

    documents created long after June 23, 2015,

                                                                   (See SUF ¶ 111; Ex. 156 (Response

    Letter) at 2-3.) “Relying on a later-filed [document or statement] is an attempt to prove fraud by

    hindsight,” which “the Third Circuit has long rejected.” OFI Risk Arbitrages v. Cooper Tire &

    Rubber Co., 2015 WL 4036179, at *6 (D. Del. July 1, 2015) (internal quotation marks omitted),

    aff’d sub nom. OFI Asset Mgmt. v. Cooper Tire & Rubber, 834 F.3d 481 (3d Cir. 2016); see also

    Winer Family, 503 F.3d at 332 (finding “an impermissible attempt to prove fraud by hindsight”

    when the plaintiff relied on scienter evidence that post-dated the alleged misstatement);

    DeRobbio v. Harvest Cmtys. of Sioux City, Inc., 2002 WL 31947203, at *4 (D.N.J. Oct. 30,

    2002) (dismissing 10b-5 claim as an “impermissible attempt to plead ‘fraud by hindsight’” where

    scienter allegations did not relate to “the time of the earlier misleading statements”).

                   Information Must Relate to the “Present Success” of Integration. Plaintiffs

    must identify information that cast doubt on Ms. Brown’s statement about the “present success”

    of integration on June 23, 2015, as this is the theory sustained by the Court in its decision on

    Defendants’ motion to dismiss.       Roofers’, 2018 WL 3601229, at *15.           Only information



                                                    -30-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 36 of 45 PageID: 18852




    reviewed by Ms. Brown after Perrigo closed its acquisition of Omega and began the integration

    on March 30, 2015 could be probative of what she knew about the “present success” of

    integration at the time she spoke. And any such information would still fail to support scienter if

    later information reviewed by Ms. Brown demonstrated that integration had improved by June

    23, 2015.

                   Plaintiffs also cannot prove scienter by focusing—as they have done throughout

    discovery—on Ms. Brown’s knowledge of Omega’s financial performance rather than the

    integration. Ms. Brown’s purported awareness of

    in February 2015 (Ex. 156 (Response Letter) at 3)—before the integration even began—is not

    probative of what Ms. Brown knew about the success of integration in June 2015. Importantly,

    Plaintiffs do not allege that Ms. Brown misrepresented Omega’s performance in the period

    before it was owned by Perrigo. At the pleadings stage, the Court specifically declined to “credit

    the allegations regarding [Omega’s] underperformance” because Plaintiffs “fail[ed] to allege any

    specific misrepresentations in connection with underperformance.”            Roofers’, 2018 WL

    3601229, at *23 n.23. It is now too late to plead additional misstatements. “A plaintiff may not

    amend his complaint through arguments in his brief in opposition to a motion for summary

    judgment.” Bell v. City of Phila., 275 F. App’x 157, 160 (3d Cir. 2008) (internal quotation

    marks omitted).

                   Nor can Plaintiffs assert that Omega’s performance somehow informed

    Ms. Brown of issues with integration.       Integration and performance are not the same—a

    successful integration should result in better performance, but the benefits may not be

    immediate. But even if Omega’s underperformance raised questions about integration—there is

    no evidence that it did—those questions were not answered by the time Ms. Brown spoke on



                                                   -31-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 37 of 45 PageID: 18853




    June 23, 2015. See Merck, 2015 WL 2250472, at *11 (granting summary judgment where “a

    jury would have to engage in speculation and conjecture about what Defendants should have

    extrapolated from the information [the defendant] had at the time”).

                   In summary, in order to overcome their burden here, Plaintiffs must identify

    specific information reviewed by Ms. Brown between March 30, 2015 and June 23, 2015 that

    cast doubt on the success of the integration. Plaintiffs cannot satisfy this burden because no such

    evidence exists. Without any evidence of scienter, Plaintiffs’ claims must be dismissed.

                   Plaintiffs’ scienter theory is weakened even further by the lack of any evidence of

    a motive to participate in the alleged fraud. Although motive is not “an independent means of

    establishing scienter,” In re Anadigics, Inc., Sec. Litig., 2011 WL 4594845, at *32 (D.N.J. Sept.

    30, 2011), aff’d, 484 F. App’x 742 (3d Cir. 2012), “a failure to demonstrate that individual

    defendants had a motive for their wrongful conduct is ‘significant.’” Roofers’, at 2018 WL

    3601229, at *17 (quoting Rahman v. Kid Brands, Inc., 736 F.3d 237, 245 (3d Cir. 2013)). As

    discussed above (supra at 6-7), the Court has already rejected Plaintiffs’ motive theories, and

    Plaintiffs have no new evidence to offer now.

    II.    PLAINTIFFS’ CLAIMS AGAINST MS. BROWN BASED ON HER
           STATEMENTS ABOUT GENERIC DRUG PRICES MUST BE DISMISSED.

           A.      Plaintiffs Have No Evidence That Ms. Brown Acted with Scienter When She
                   Spoke about Generic Drug Prices.

                   Plaintiffs cannot prove that Ms. Brown acted with scienter when she spoke about

    pricing in Perrigo’s Generic Rx business. As Perrigo explains in its brief, Plaintiffs have no

    evidence of illegal price collusion. But even if they could prove that Perrigo illegally colluded

    with its competitors, they certainly have no evidence that Ms. Brown knew of such collusion or

    recklessly disregarded it. For this reason, all of Plaintiffs’ claims against Ms. Brown related to

    generic drug pricing must be dismissed.

                                                    -32-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 38 of 45 PageID: 18854




                   Ms. Brown’s challenged statements truthfully reported pricing trends in Perrigo’s

    Generic Rx division. Plaintiffs’ own purported expert, Todd Clark, has opined that




                                                       (Ex. 102 (Clark Report) ¶ 190; see also SUF

    ¶ 310.) Ms. Brown accurately reported these developments when, for example, she stated on

    February 18, 2016 that “pricing wise, we did see some pressure, give or take, in the total

    portfolio over the course of the year, approximately 1%.” (SUF ¶ 304.)

                   Plaintiffs speculate that Ms. Brown knowingly or recklessly concealed the

    existence of a price-fixing conspiracy when she made these statements, but there is no evidence

    she knew anything about alleged price fixing. The truth is that Ms. Brown

                        (SUF ¶ 230 (Brown).) No Perrigo witness contradicted this. Perrigo’s Rule

    30(b)(6) corporate representative confirmed that

                                                                                        (SUF ¶ 230

                 .) Likewise, Perrigo’s director of marketing confirmed that



                                                             (SUF ¶ 231.) Ms. Brown did not know

    Perrigo’s reasons for changing the price of any particular drug and thus had no way to know

    whether Perrigo had fixed prices with its competitors.

                   As Perrigo’s Rule 30(b)(6) witness explained, there are

                                                                                        (SUF ¶ 243

                 .) Only the Perrigo employees who actually evaluated those factors and decided on

    a price could know whether the price had been affected by collusion. See Fleming v. Impax



                                                  -33-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 39 of 45 PageID: 18855




    Labs. Inc., 2018 WL 4616291, at *4 (N.D. Cal. Sept. 7, 2018) (complaint failed to “plausibly

    suggest that individual Defendants directly engaged in unlawful price fixing” where it “expressly

    attributes actual pricing activity to [the company’s] ‘generics team’—not to its senior officials”).

    Ms. Brown was not one of those employees.

                                (SUF ¶ 226                 .)

                   The report of Plaintiffs’ purported expert, Todd Clark, only confirms that

    Ms. Brown had no substantive role in the conduct at issue here. Mr. Clark asserts that




               (Ex. 102 (Clark Report) ¶ 22(e).)




    (SUF ¶ 193.)




                                                                                               (Ex. 102

    (Clark Report) ¶¶ 39-44.)




                                                   -34-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 40 of 45 PageID: 18856




                   The court in Utesch v. Lannett Co., Inc. dismissed securities claims based on

    similar facts. 316 F. Supp. 3d 895, 900, 907 (E.D. Pa. 2018).15 The plaintiffs in that case

    brought securities claims against the CEO and CFO of a pharmaceutical company based on their

    allegedly false representations that the company’s “drug pricing was competitive” when in fact it

    was “price-fixing many of its products.” Id. at 900. Like Plaintiffs here, the plaintiffs in Utesch

    failed to “identify an explicit agreement to price-fix”; instead, they based their antitrust theory on

    “price hikes” for certain drugs that supposedly could “only be explained by anticompetitive

    agreements.” Id. at 903. But these allegations were not “tether[ed]” to the CEO or CFO

    “personally,” and plaintiffs did not allege that either executive “attended the healthcare

    conferences or trade shows that purportedly resulted in price hikes.” Id. As a result, the court

    held that “none of the antitrust allegations implicate [the CEO or CFO’s] knowledge or disregard


    15
           The court in Utesch subsequently found that plaintiffs adequately alleged scienter in their
           amended complaint. Utesch v. Lannett Co., 385 F. Supp. 3d 408, 417, 424 (E.D. Pa.
           2019) (“Utesch II”). The plaintiffs no longer “rel[ied] on the theory that Defendants
           misrepresented their own anticompetitive conduct.” Id. at 417. Instead, they claimed
           that “Defendants misled investors by stating that price increases were the result of
           legitimate and competitive market forces,” when in fact Defendants knew that “the
           market was being driven by antitrust violations being committed by Defendants’
           competitors.” Id. Unlike here, several of the misstatements in Utesch II were in response
           to questions or developments specifically related to “ongoing investigations into price-
           fixing.” Id. at 416. The court found scienter adequately alleged based on Defendants’
           stating “without equivocation” that “the market was ‘highly competitive’ . . . in the
           context of an ongoing set of investigations initiated by multiple law enforcement and
           oversight bodies.” Id. at 422. Here, unlike in Utesch II, Plaintiffs’ claim relies on the
           theory that Perrigo misrepresented its own allegedly anticompetitive conduct. (Compl.
           ¶ 6 (“Perrigo and other generics manufacturers colluded to raise contemporaneously
           prices . . .”).) Indeed, Plaintiffs’ expert has made this clear, stating that “Plaintiff does
           not claim that Defendants were merely aware of some suspicious activity outside of the
           Company,” but “contends that Defendants engaged in anticompetitive practices.”
           (Ex. 136 (Nye Reply) ¶ 108 (emphasis in original).) Moreover, none of Ms. Brown’s
           statements specifically addressed any investigation into price-fixing. Indeed, as the Court
           already recognized “there are no allegations that any of the Individual Defendants knew
           about the [DOJ] raid,” which “occurred after both Papa and Brown left the company.”
           Roofers’, 2018 WL 3601229, at *21.


                                                    -35-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 41 of 45 PageID: 18857




    of antitrust problems.” The same is true here: Plaintiffs have no evidence to “tether” to

    Ms. Brown any purported agreement to fix prices. Id.16

                   Lacking any such evidence, Plaintiffs recently asserted that Ms. Brown must have

    acted with scienter because she

                                                                         (Ex. 156 (Response Letter) at

    5.)17 Although this argument helped Plaintiffs survive the motion to dismiss, it falls far short of

    satisfying Plaintiffs’ current burden. Even at the pleadings stage, courts typically reject attempts

    to infer scienter from a defendant’s general awareness of the company’s operations. In Hall v.

    Johnson & Johnson, for example, the plaintiff alleged that the defendant’s CFO “led the

    Company’s investor relations activities, which ‘effectively guaranteed that [the CFO] had access

    to the information that defendants withheld from investors during the Class Period.” 2019 WL

    7207491, at *22 (D.N.J. Dec. 27, 2019). The court found that plaintiff failed to adequately plead

    16
           Plaintiffs have also asserted that
                                                          (Ex. 156 (Response Letter) at 5.) In fact,
           Mr. Boothe’s testimony makes clear that

           (Supra at 19.) His testimony does not suggest that
                                                           In any event, “[a]lleging that [Brown] had
           authority to raise prices is not the equivalent of alleging that [Brown] illegally price-fixed
           with peer companies.” Utesch, 316 F. Supp. 3d at 905.
    17
           Plaintiffs’ response to Defendants’ pre-motion letter cites only
                                                                According to Plaintiffs, Ms. Brown
           received

                  (Ex. 156 (Response Letter) at 5.) At most, this document shows that more than
           two years before any of her alleged misstatements about generic drug pricing, Ms. Brown
           had information about a planned price increase for certain drugs. Nothing in the
           document suggests that this price increase was the result of collusion with Perrigo’s
           competitors. The Response Letter also cites
                                                                                          (Ex. 156
           (Response Letter) at 5.) As discussed in Perrigo’s brief, that affidavit should not be
           considered at summary judgment. Further, it says nothing about what Ms. Brown knew.
           (SUF ¶¶ 264, 276.)


                                                   -36-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 42 of 45 PageID: 18858




    scienter because a “general awareness of the [] day-to-day workings of the company’s business

    does not establish scienter.” Id.18

                   In any event, as a factual matter, Ms. Brown’s statements simply do not imply

    that she had firsthand knowledge about how Perrigo set prices for individual drugs—and they

    certainly do not imply that she knew anything about price fixing. Ms. Brown spoke about

    general pricing trends and the competitive dynamics facing Perrigo. As an example, Ms. Brown

    told an analyst on February 18, 2016 that “pricing wise, we did see some pressure, give or take,

    in the total portfolio over the course of the year, approximately 1%.” (Compl. ¶ 192.) This

    statement implies that Ms. Brown knew the average prices of drugs in Perrigo’s portfolio, not

    that she knew how prices were set for any of those drugs, much less that she knew Perrigo fixed

    the prices of the six particular drugs identified by the Complaint. See Fleming, 2018 WL

    4616291, at *4 (complaint failed to “suggest that Defendants actually orchestrated or knew of the

    alleged collusive activity” where alleged misstatements “comprise[d] representations regarding

    Defendants’ willingness to monitor the market, maximize product opportunities, and exploit

    positive pricing”).19

                   Like Plaintiffs here, the plaintiffs in Utesch, 316 F. Supp. 3d at 900, alleged that

    the defendants falsely stated their company’s “drug pricing was competitive” when it was “price-

    18
           See also In re Celgene Corp. Sec. Litig., 2019 WL 6909463, at *20 (D.N.J. Dec. 19,
           2019) (“corporate management’s general awareness of the day-to-day workings of the
           company’s business does not establish scienter” and “there must be ‘some additional
           allegations of specific information conveyed to management and related to fraud’”).)
    19
           Plaintiffs’ Response Letter incorrectly asserts that Ms. Brown’s
                                                                   (Ex. 156 (Response Letter) at 6.)
           Plaintiffs have never identified any evidence demonstrating that Ms. Brown should have,
           or even could have, uncovered the supposed price-fixing conspiracy. Plaintiffs’ theory
           proves too much; it would essentially mean that no executive should make general
           comments about pricing just in case, unbeknownst to that executive, certain individuals at
           the company might be engaged in illegal activity.


                                                   -37-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 43 of 45 PageID: 18859




    fixing many of its products.” Id. at 900. To plead scienter, they alleged that “the pricing of the

    Generic Drugs” was a “core operation” and therefore “knowledge pertaining to their alleged

    price-fixing can be attributed to its CEO and CFO.” Id. at 905. Although the court inferred that

    the CEO and CFO were “aware of the . . . price increases” based on “the Generic Drugs’

    importance,” it refused to infer that “due to these price increases [they] must have known the

    reason for the increases was due to a price-fixing conspiracy.” Id. at 905-906. The Court should

    likewise refuse to infer that Ms. Brown was aware of any price-fixing conspiracy here.

           B.      At Least Five of Ms. Brown’s Alleged Misstatements About Generic Drug
                   Prices Are Inactionable.

                   Five of Ms. Brown’s eight alleged misstatements are inactionable because they

    were made after the date when, according to Plaintiffs’ own theory, the market learned the

    purported truth about Perrigo’s supposed reliance on supracompetitive pricing.

                   “When a plaintiff alleges a ‘fraud on the market’ theory . . . defendants may assert

    a ‘truth on the market’ defense and argue that ‘a misrepresentation is immaterial if the

    information is already known to the market because the misrepresentation cannot then defraud

    the market.’” Lovallo v. Pacira Pharms., Inc., 2015 WL 7300492, at *9 (D.N.J. Nov. 18, 2015);

    see also Roofers’, 2018 WL 3601229, at *9 (“The ‘truth on the market’ defense recognizes that a

    statement or omission is materially misleading only if the allegedly undisclosed facts have not

    already entered the market.”).

                   Here, Plaintiffs assert that on April 25, 2016, the market learned the purported

    truth about Perrigo’s reliance on supposedly supracompetitive pricing. According to Plaintiffs,

    Perrigo announced “poor financial results,” which it attributed to “increased competitive

    pressures in its prescription drug segment.” (Compl. ¶¶ 229, 230.) Plaintiffs’ expert, Dr. Nye,




                                                   -38-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 44 of 45 PageID: 18860




    opines that these disclosures “partially revealed the Company’s reliance on unsustainable

    supracompetitive pricing in the Generic Rx division.” (Ex. 134 (Nye Report) ¶ 74.)

                  This theory is fundamentally inconsistent with Plaintiffs claiming fraud based on

    the five statements Ms. Brown allegedly made after April 25, 2016. For example, Plaintiffs

    allege that Ms. Brown misled investors on May 12, 2016, when she stated that “sharp price

    erosion in a number of topical products” and “continued pricing pressure” had “further impacted

    [Perrigo’s] ability to execute on [its] planned pricing strategies.” (SUF ¶ 306; Compl. ¶ 196.)20

    If, as Plaintiffs claim, Perrigo’s April 25, 2016 disclosures had already “revealed [Perrigo’s]

    reliance on unsustainable supracompetitive pricing” (Ex. 134 (Nye Report) ¶ 74), then the

    information was “already known to the market” and Ms. Brown’s May 12, 2016 statement could

    not have misled anyone. Lovallo, 2015 WL 7300492, at *9. The same is true for all five of the

    statements Ms. Brown allegedly made after April 25, 2016. (See Compl. ¶¶ 196 (May 12, 2016),

    200 (May 16, 2016), 201 (August 10, 2016 and November 10, 2016), 203 (May 24, 2016).)21

    III.   THE CONTROL PERSON CLAIM AGAINST MS. BROWN MUST BE
           DISMISSED.

                  Plaintiffs’ Section 20(a) control person liability claim against Ms. Brown should

    be dismissed because Plaintiffs have “failed to adequately plead a predicate section 10(b)



    20
           As another example, Plaintiffs allege that August 10, 2016 was both the date of a
           misrepresentation by Ms. Brown and a corrective event date. (See Compl. ¶ 201
           (alleging misrepresentation in Perrigo’s Form 10-Q filing); Ex. 134 (Nye Report) ¶ 97.)
    21
           To prevail on a “truth on the market” defense, Defendants typically must show that “the
           market was aware of curative information” and that the information was “conveyed to the
           public ‘with a degree of intensity and credibility sufficient to counter-balance effectively
           any misleading information.’” Roofers’, 2018 WL 3601229, at *9. Ms. Brown contests
           Plaintiffs’ evidence of loss causation as set forth in Perrigo’s brief, but the theory of
           Plaintiffs’ expert is that the information revealed on April 25, 2016 had a material effect
           on Perrigo’s stock price. (Ex. 134 (Nye Report) ¶ 37.)


                                                   -39-
Case 2:16-cv-02805-MCA-LDW Document 351-1 Filed 04/12/21 Page 45 of 45 PageID: 18861




    violation.” City of Edinburgh, 754 F.3d at 177. The claim must also be dismissed because there

    is no evidence of Ms. Brown’s culpable participation in the alleged violations.

                   The Third Circuit has held that Section 20(a) requires proof that the defendant

    was “a culpable participant in the act or acts constituting the violation or cause of action.”

    Belmont, 708 F.3d at 484 (internal quotation marks omitted). “Culpable participation refers to

    either knowing and substantial participation in the wrongdoing or inaction with the intent to

    further the fraud or prevent its discovery.” In re Merck & Co., Inc. Sec., Deriv. & ERISA Litig.,

    2012 WL 3779309, at *9 (D.N.J. Aug. 29, 2012). As discussed above, there is no evidence that

    Ms. Brown knew of any fraud, and therefore Plaintiffs cannot prove that she culpably

    participated in any violation.

                                            CONCLUSION

                   For these reasons and those discussed in Perrigo’s motion for summary judgment,

    the Court should grant summary judgment in favor of Ms. Brown and dismiss all of Plaintiffs’

    claims against her.



    Dated: April 9, 2021

                                                By: /s/ Brian T. Frawley         ________
                                                John L. Hardiman (pro hac vice)
                                                Brian T. Frawley
                                                Michael P. Devlin (pro hac vice)
                                                SULLIVAN & CROMWELL LLP
                                                125 Broad Street
                                                New York, New York 10004-2498
                                                Tel: (212) 558-4000
                                                Fax: (212) 558-3588

                                                Attorneys for Defendant Judy Brown




                                                   -40-
